COVINGTON, Judge.
Rodney Marsh McDonald was charged with twelve misdemeanors and four felonies. He pleaded guilty to all counts. He was sentenced to time served on the misdemeanors and was given concurrent five-year terms of probation for the felonies. After rendition of the final judgment and sentence, McDonald filed a motion to withdraw the plea, and the trial court denied the motion. McDonald then appealed his judgment and sentence.
We grant a belated appeal of McDonald’s judgment and sentence. We affirm the judgment and sentence but remand for the entry of a written order of probation. Because McDonald’s motion to withdraw the plea was untimely under Florida Rule of Criminal Procedure 3.170(i) and facially insufficient under rule 3.850, we affirm the trial court’s denial of the motion.
Affirmed in part, reversed in part, and remanded.
FULMER and DAVIS, JJ., Concur.